Dear Mr. Mohon:
You have requested an opinion of the Attorney General regarding the assessment of fees and damage deposits for the rental of recreational parks and facilities located in St. James Parish (Parish).
You state that the Parish has several recreational districts offering recreational parks and facilities that can be rented and reserved by Parish residents.  The Parish Council (Council) recently adopted Ordinance 00-14 which provides, in pertinent part, for the remittance of fees and damage deposits for the rental of these parks and facilities. The fees are uniform at all parks, except in District No. 1 which has its own enabling legislation.
You specifically ask whether it is permissible for the Council to waive fees charged for the use and rental of the park and facilities located within District No. 5, while continuing to impose the fees charged in the other Districts.  The effect of this waiver would enable all residents of the Parish to use the park and facilities within District No. 5 without having to remit rental fees or damage deposits.
R.S. 33:4562 provides, in pertinent part, for the creation of recreation districts:
  A.  The police jury of any parish in the state is authorized and empowered upon its own initiative to form and create recreation district or districts by wards or otherwise and in so doing to divide a parish into one or more recreation districts. . . .
  B.  Any recreation district created under the provisions of Subsection A of this Section shall constitute a body corporate and shall have the power and right to enter into contracts and to do and perform any and all acts in its corporate name which are necessary or proper for carrying out the objects and purposes for which the recreation district is created. . . .
While it would certainly be within the power and authority of the Council to establish and collect fees for the use of its facilities, we are aware of no law or constitutional provision which would require the assessment and collection of such fees at all of its Districts' parks. Accordingly, it is the opinion of this office that the Council may waive the fees for the park and facilities located within District 5, without waiving the fees for facilities located within the other Districts.
As previously noted, the ordinance in effect imposes fees and damage deposits for all Districts.  This ordinance should be amended to reflect the waiver for District No. 5 to avoid a possible violation of ArticleVII, Section 14(A) of the Louisiana Constitution of 1974.  This provision generally prohibits the funds, credit, property or other things of value of the state or of any political subdivision from being loaned, pledged or donated to any person, association or corporation, public or private.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH,3/sfj